Citation Nr: 1748839	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-11 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for sarcoidosis since June 3, 2013.

2.  Entitlement to an effective date earlier than June 9, 2008 for the grant of service connection for sarcoidosis.

3.  Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease since April 24, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008, July 2010, March 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case in September 2016 for further development.

The Veteran testified at a February 2016 travel board hearing before the undersigned.  A copy of the transcript is of record.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In September 2016 the Board remanded the issue of entitlement to a disability rating in excess of 10 percent for sarcoidosis from June 3, 2013 because the June 2013 VA examination was inadequate.  The examiner noted that the appellant required the use of corticosteroids but failed to explain the level of corticosteroids necessary.  Without this information, the Board could not assign a proper disability rating for sarcoidosis since June 2013.  

In November 2016, the appellant was afforded another VA examination for sarcoidosis.  While the examiner noted that the appellant reported use of periodic inhalers and antibiotics, he did not address whether the appellant was still using corticosteroids or his past corticosteroid use.  Hence, a remand is required to address this issue.  

Further, the Veteran has yet to be furnished a statement of the case on the question of entitlement to an effective date earlier than June 9, 2008 for the grant of service connection for sarcoidosis.  The Board remanded this issue for a statement of the case in its September 2016 decision.  While a December 2016 supplemental statement of the case has been issued addressing this question, a statement of the case has not been issued.  The provisions of 38 C.F.R. § 19.31 (2017) state clearly that, "[i]n no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case."  Hence, a remand is required to address the question of entitlement to an earlier effective date for sarcoidosis.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, in September 2017, the United States Court of Appeals for Veterans Claims in Sharp v. Shulkin, 29 Vet.App. 26 (2017), held that if the veteran reports flares the examiner must address the severity, frequency and duration; name the precipitating and alleviating factors and estimate "per the veteran" the extent to which they affect functional impairment.  The Court cited to DeLuca v. Brown, 8 Vet. App. 202 (1995) for the proposition that an examiner must to estimate the functional loss that would occur during flare-ups even if the Veteran is not having a flare-up during the examination.  Here, the November 2016 examiner stated that he was unable to address the appellant's functional impairment or loss of motion during a flare-up, but the examiner failed to estimate "per the veteran" what the functional loss would be during a flare-up.  As the November 2016 examination does not comply with Sharp further development is required. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for his sarcoidosis since June 3, 2013.  The Board is specifically interested in securing evidence that addresses the level of corticosteroids necessary to treat his sarcoidosis.  The Veteran should provide all authorizations necessary to permit VA to obtain his private treatment records. If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any federal government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given the opportunity to respond.

2.  Thereafter, schedule the Veteran for an appropriate VA medical examination to determine the severity of his sarcoidosis since June 3, 2013.  The examiner must address the level of corticosteroids necessary to treat the Veteran's sarcoidosis since June 3, 2013.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of sarcoidosis. 

If the nature and severity of sarcoidosis changed during the period since June 3, 2013, the examiner must offer an opinion identifying when the change was first manifest and the nature of the change itself. A complete rationale for any opinions expressed must be provided. 

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address the current nature and severity of his lumbar degenerative disc disease. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

Perform all necessary tests to determine the current nature and severity of the Veteran's lumbar degenerative disc disease. In evaluating the Veteran, the examiner should report the complete range of motion findings for the lumbar spine. The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should address whether the lumbar spine exhibits weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The examiner must specifically address any reported history of flare-ups. If the examiner finds that the Veteran reports or the record reveals flare-ups of lumbar symptoms, the examiner must expressly address the severity, frequency and duration; name the precipitating and alleviating factors and estimate "per the Veteran" the extent to which they affect functional impairment. If feasible, an estimate of any such additional functional impairment should be expressed in terms of degrees of range of motion.

A complete rationale for all requested opinions must be provided. If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.159, 3.655 (2017).  In the event that the Veteran does not report for any required examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ must issue the Veteran a statement of the case addressing the issue of entitlement to an effective date earlier than June 9, 2008 for the grant of service connection for sarcoidosis.  The Veteran is advised that the Board will not exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal. 

6. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

7.  Readjudicate the claims on appeal. If any benefit sought on appeal is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).













Department of Veterans Affairs


